Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 21-24, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US. Pub. NO. 2020/0280198 A1; hereinafter “Kwon”) in view of Chatierjee et al. (US. Pub. No. 2012/0300245 A1; hereinafter “Chatierjee”)

Regarding claim 1, Kwon teaches a communication method, for applying to a power receiver (PRX), and the method comprising:
receiving one or more out-of-band communication modes supported by a power transmitter (PTX) transmitted via a first communication mode by the PTX, and the first communication mode comprising an enhanced in-band communication mode (see Kwon, fig. 7, 718, charger information, para. [0177]);
analyzing the out-of-band communication modes supported by the PTX and one or more out-of-band communication modes supported by the PRX (see Kwon, fig. 7, 720, para. [0178]);
returning a data or a matching result that an out-of-band communication mode matches to the PTX via a same out-of-band communication mode, in response to the analyzing result (see Kwon, fig. 7, 720,724, para. [0179]); 
returning the data or a matching result that an out-of-band communication mode does not match to the PTX via the first communication mode (see Kwon, fig. 7, 722, para. [0110,017]), in response to no same out-of-band communication mode existing between the out-of-band communication modes supported by the PTX and the out-of-band communication modes supported by the PRX (see Kwon, fig. 6, 618,632, no proximity comm. available).
Kwon is silent to teaching that comprising 
matching the out-of-band communication modes supported by the PTX and one or more out-of-band communication modes supported by the PRX; and
returning in response to the same out-of-band communication mode existing between the out-of-band communication modes supported by the PTX and the out-of-band communication modes supported by the PRX.
In the same field of endeavor, Chatierjee teaches a method comprising 

returning in response to the same out-of-band communication mode existing between the out-of-band communication modes supported by the PTX and the out-of-band communication modes supported by the PRX (See Chatierjee, fig. 9, 904, para [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kwon with the teaching of Chatierjee in order to improve wireless communication and charging (see Chatierjee, para. [0002]). 

Regarding claim 23, the combination of Kwon and Chatierjee teaches a non-transitory computer-readable storage medium having computer instructions stored thereon for execution by a processor to implement steps of the method according claim 1 (see Kwon, fig. 2, processor 210, memory 230). 

Regarding claim 28, the combination of Kwon and Chatierjee teaches a wireless charging and communication system implementing the method according to claim 1, comprising the PTX and the PRX (see Kwon, fig. 7, charger 410, device 101).

Regarding claim 29, the combination of Kwon and Chatierjee teaches the wireless charging and communication system according to claim 28, wherein the PTX is configured to communicate with the PRX via the same out-of-band communication mode, based on content returned by the PRX, such that the wireless communication system is compatible with multiple communication modes and supports improved communication rate in the wireless charging and communication system (see Kwon, fig. 7, 728)

Regarding claim 30, the combination of Kwon and Chatierjee teaches the wireless charging and communication system according to claim 29, wherein the PTX is further configured to:
transmit, via the first communication mode, the out-of-band communication modes supported by PTX to the PRX (see Kwon, fig. 7, charger info 718);
receive data or a matching result of out-of-band communication returned by the PRX according to the out-of-band communication modes supported by the PTX (see Kwon, fig. 7, 722, 724); and
communicate with the PRX via the same out-of-band communication mode, when it is confirmed according to the matching result that the same out-of-band communication mode exists between the out-of-band communication modes supported by the PTX and the out-of-band communication modes supported by the PRX (see Chatierjee, fig. 9, 903, para. [0061]), or the data is returned via the same out-of-band communication mode supported by both the PTX and the PRX (see Kwon, fig. 7, 728). 

Regarding claim 5, Kwon teaches a communication method, for applying to a power transmitter (PTX), and the method comprising:
transmitting one or more out-of-band communication modes supported by the PTX to a power receiver (PRX) via a first communication mode, wherein the first communication mode comprising an enhanced in-band communication mode (see Kwon, fig. 7, charger info 718, para. [0177]); 
receiving a data of out-of-band communication returned by the PRX according to the out-of-band communication modes supported by the PTX  (see Kwon, fig. 7, 720,724, para. [0179]); and
communicating with the PRX via the same out-of-band communication mode, in response to confirming, according to the matching result, that a same out-of-band communication mode exists between the out-of-band communication modes supported by the PTX and the out-of-band 
returning the data or a matching result that an out-of-band communication mode does not match to the PTX via the first communication mode (see Kwon, fig. 7, 722, para. [0110,017]), in response to no same out-of-band communication mode existing between the out-of-band communication modes supported by the PTX and the out-of-band communication modes supported by the PRX (see Kwon, fig. 6, 618,632, no proximity comm. available).
Kwon is silent to teaching that comprising receiving a matching result of out-of-band communication; and communicating according to the matching result. 
In the same field of endeavor, Chatierjee teaches a method comprising 
receiving a matching result of out-of-band communication (see Chatierjee, fig. 9, 903, para. [0061]); and communicating according to the matching result (See Chatierjee, fig. 9, 904, para [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kwon with the teaching of Chatierjee in order to improve wireless communication and charging (see Chatierjee, para. [0002]). 

Regarding claim 22, the combination of Kwon and Chatierjee teaches a power transmitting device, comprising: a processor; and memory for storing instructions executable by the processor; wherein the processor is configured to implement steps of the method according to claim 5 (see Kwon, fig. 2, processor 210, memory 230). 

Regarding claim 24, the combination of Kwon and Chatierjee teaches a non-transitory computer-readable storage medium having computer instructions stored thereon for execution by a 

Regarding claim 21, Kwon teaches a power receiving device, comprising:
a processor; and
memory for storing instructions executable by the processor (see Kwon, fig. 2, processor 210, memory 230);
wherein the processor is configured to: 
receive one or more out-of-band communication modes supported by a power transmitter (PTX) transmitted via a first communication mode by the PTX, and the first communication mode comprising an enhanced in-band communication mode (see Kwon, fig. 7, 718, charger information, para. [0177]);
analyze the out-of-band communication modes supported by the PTX and one or more out-of-band communication modes supported by the PRX (see Kwon, fig. 7, 720, para. [0178]);
return a data or a matching result that an out-of-band communication mode matches to the PTX via a same out-of-band communication mode, in response to the analyzing result (see Kwon, fig. 7, 720,724, para. [0179]);
return the data or a matching result that an out-of-band communication mode does not match to the PTX via the first communication mode (see Kwon, fig. 7, 722, para. [0110,017]), in response to no same out-of-band communication mode existing between the out-of-band communication modes supported by the PTX and the out-of-band communication modes supported by the PRX (see Kwon, fig. 6, 618,632, no proximity comm. available).
Kwon is silent to teaching that configured to  
match the out-of-band communication modes supported by the PTX and one or more out-of-band communication modes supported by the PRX; and

In the same field of endeavor, Chatierjee teaches a device configured to
match the out-of-band communication modes supported by the PTX and one or more out-of-band communication modes supported by the PRX (see Chatierjee, fig. 9, 903, para. [0061]); and
return in response to the same out-of-band communication mode existing between the out-of-band communication modes supported by the PTX and the out-of-band communication modes supported by the PRX (See Chatierjee, fig. 9, 904, para [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kwon with the teaching of Chatierjee in order to improve wireless communication and charging (see Chatierjee, para. [0002]). 

Claims 3, 4, 7, 8, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chatierjee as applied to claims 1, 5, 21 above, and further in view of Kang et al. (US. Pub. No. 2014/0342670 A1; hereinafter “Kang”).

Regarding claim 3, the combination of Kwon and Chatierjee teaches the method according to claim 1. 
The combination of Kwon and Chatierjee is silent to teaching that comprising:
before receiving the out-of-band communication modes supported by the PTX transmitted via the first communication mode by the PTX, confirming that the PRX supports the first communication mode; and

In the same field of endeavor, Kang teaches a method comprising 
before receiving the out-of-band communication modes supported by the PTX transmitted via the first communication mode by the PTX, confirming that the PRX supports the first communication mode (see Kang, fig. 4 S410, para. [0150]); and
encoding the out-of-band communication modes supported by the PRX and the first communication mode with a preset encoding mode (see Kang, fig. 4, S430, para. [0160-165]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kwon and Chatierjee with the teaching of Kang in order to provide faster and quicker connection setup and establishment (see Kang, para. [0003]). 

Regarding claim 4, the combination of Kwon, Chatierjee and Kang teaches the method according to claim 3, the method further comprising:
before encoding the out-of-band communication modes supported by the PRX and the first communication mode with the preset encoding mode, negotiating the preset coding mode with the PTX (see Kang, para. [0162,165]).

Regarding claims 7, 8, 26, 27, the dependent claim is interpreted and rejected for the same reasons as set forth above in claims 3 and 4, respectively. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Chatierjee as applied to claim 5 above, and further in view of Kim et al. (US. Pub. No. 2017/0142687 A1; hereinafter “Kim”). 

Regarding claim 9, the combination of Kwon and Chatierjee teaches the method according to claim 5. 
The combination Kwon and Chatierjee is silent to teaching that comprising:
after communicating with the PRX via the same out-of-band communication mode, if it is detected that duration of an interference signal exceeds a preset time period, switching to the first communication mode to communicate with the PRX.
In the same field of endeavor, Kim teaches a method comprising
after communicating with the PRX via the same out-of-band communication mode (see Kim, fig. 5, second communication 520), if it is detected that duration of an interference signal exceeds a preset time period (see Kim, fig. 6, 613, 643, para. [0039-40]), switching to the first communication mode to communicate with the PRX (see Kim, fig. 7, 780, para. [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kwon and Chatierjee with the teaching of Kim in order to reduce interference and improve communication quality (see Kim, para. [0006]). 

Regarding claim 10, the combination of Kwon, Chatierjee and Kim teaches the method according to claim 9, the method further comprising:
after switching to the first communication mode to communicate with the PRX, performing a detection of an interference signal for an out-of-band frequency band (se Kim, para. [0165]);
in response to detecting that signal strength of the interference signal drops to or below a preset threshold, communicating with the PRX via the same out-of-band communication mode currently determined when the same out-of-band communication mode exists between the out- of-band .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
The applicant argues that Kwon’s only one proximity communication mode does not read on the claimed “one or more out-of-band communication mode” because there is only one. The examiner respectfully disagrees. 
Specifically, the examiner submits that “one” reads on “one or more”. Furthermore, the examiner submits that Kwon explicitly discloses more than one proximity communication modes, i.e. BLE, Bluetooth, NFC. See Kwon, para. [0058]. 
Thus, the examiner submits that the combination of Kwon and Chatierjee teaches the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/               Primary Examiner, Art Unit 2648